—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered December 5, 1994, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
*517Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The minor discrepancies in the complainant’s description of the defendant’s height and appearance did not render his testimony unworthy of belief (see, People v Mundle, 236 AD2d 425; People v Williams, 226 AD2d 752; People v Tam Phan, 225 AD2d 715; People v White, 192 AD2d 736). Resolution of issues of credibility, as well as the weight to be given the evidence presented, are primarily questions to be determined by the triers of fact, who saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). The jury’s determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Altman, Friedmann and Krausman, JJ., concur.